Citation Nr: 0420934	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO, in February 2004.  
A copy of the hearing transcript is associated with record.

In a statement dated in May 1998, the veteran's accredited 
representative raised the question of service connection for 
anxiety neurosis, which he claimed the RO had denied, but had 
failed to notify the veteran of, in April 1970.  This matter 
is referred to the RO for appropriate action.  The record 
also contains a copy of an April 2001 request from the 
veteran's wife that she be appointed his guardian.  This 
issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted and became effective.  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Board finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the issues on appeal.  The RO did not 
provide the veteran with a separate notice as required by the 
VCAA regarding what he needed to provide to establish 
entitlement to a higher rating or a TDIU.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO must provide 
the appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The duty to assist includes obtaining pertinent non-VA and VA 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
The veteran filed his claims in July 2000.  At the February 
2004 hearing, the veteran testified that he is not treated 
privately but receives all of his treatment for PTSD at the 
VA Medical Center.  The last VA treatment records found in 
the claims file are dated in November 1999.  The Board feels 
that the RO should obtain any VA treatment records from 
November 1999 to the present.  The veteran has not worked 
since June 2000.  Moreover, the Board observes that the 
record contains a copy of an Arkansas Rehabilitation Services 
Certificate of Ineligibility dated in September 2000 and an 
August 2000 General Medical Assessment.  The RO should make 
an attempt to obtain any other medical records that the 
Arkansas Rehabilitation Services used in making its decision.  
On remand, a social and industrial survey should be done to 
ascertain whether the veteran's PTSD renders him 
unemployable.  Following completion of the social and 
industrial survey, the RO should schedule the veteran for a 
psychiatric examination and ask the examiner to review the 
medical records obtained on remand and to give an opinion as 
to whether the veteran's PTSD renders him unemployable.  

Finally, the Board observes that the increased rating claim 
is so closely tied with the issue of entitlement to a TDIU 
that a final decision on the latter issue cannot be rendered 
until a decision on the increased rating issue has been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain records from the 
Little Rock, Arkansas VA Medical Center 
from November 1999 to the present.  If 
records are unavailable, please have the 
VAMC so indicate.

2.  The RO should attempt to obtain any 
medical records from the Arkansas 
Rehabilitation Services, which were used 
to determine the veteran's ineligibility 
for such services.  If records are 
unavailable, please have the Arkansas 
Rehabilitation Services so indicate.

3.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his increased rating and TDIU claims; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

4.  After completion of 1, 2 and 3 above, 
the RO should arrange for a VA social and 
industrial survey to assess the veteran's 
employment history, employability and 
day-to-day functioning in light of his 
service-connected PTSD alone.  The claims 
file and a copy of this remand should be 
made available to, and reviewed by, the 
interviewer prior to the interview, and 
the interviewer should so indicate in the 
survey report.  A written copy of the 
report should be inserted into the claims 
file.

5.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and extent of his 
service-connected PTSD.  The claims file, 
treatment records and social and 
industrial survey must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner must provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to the veteran's 
service-connected PTSD.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's PTSD and assess the extent of 
the veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  The examiner should also 
render an opinion as to the overall 
effect of his PTSD alone on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities, such as his multiple 
orthopedic disorders, deafness, or 
hypertension.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

6.  After completion of the above, the RO 
should perform a de novo review and 
readjudicate the appellant's increased 
rating and TDIU claims, including any 
additional evidence obtained on remand.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

7.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




